Title: From Thomas Jefferson to John Pickering, 13 February 1822
From: Jefferson, Thomas
To: Pickering, John


                        
                        
                            Monticello
                            Feb. 13. 22.
                    I thank you, Sir, for your essay proposing an uniform orthography for the Indian languages. it appears to me judiciously combined for effect and practice. it would be fortunate could it become the commencement of an uniform orthography for the world. but I suppose we are to despair of seeing such a sacrifice by any one generation for the good of all succeeding ones. such an orthography would have added value to the Colossal vocabulary of Catharine, of which the work of Adelung the subject of your review seems to be a Sinopsis. his filiation of the languages of our own Indians strengthens our confidence in his other researches.I had not before known of the petition from Salem on the  subject of the duty on books. about 4. years ago I made an attempt, through our delegates in Congress, to obtain a repeal of that duty, but without effect; and the lat report of the committee of the Senate on that subject does not augur favorably of the issue of the present combined effort. with my thanks for these communications be pleased to accept the assurance of my great esteem and respect
                        Th: Jefferson